


110 HR 2048 IH: Traumatic Brain Injury Access to

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2048
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Donnelly (for
			 himself, Mr. Pascrell,
			 Mr. Platts,
			 Mr. Ellsworth,
			 Mr. Upton, and
			 Mr. Hill) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To facilitate the provision of care and services for
		  members of the Armed Forces for traumatic brain injury, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Traumatic Brain Injury Access to
			 Options Act.
		2.Care and services for
			 members of the Armed Forces for traumatic brain injury
			(a)Retention on
			 active duty
				(1)In
			 generalExcept as provided in paragraph (3) and subject to
			 paragraph (4), the Secretary of Defense shall prescribe regulations to ensure
			 that each member of the Armed Forces who incurs a covered traumatic brain
			 injury while on active duty in the Armed Forces shall be retained on active
			 duty in the Armed Forces for one year after the medical assessment of their
			 ability to perform their activities of daily living (ADL).
				(2)Limitation on
			 physical evaluation boardA member of the Armed Forces who is
			 retained on active duty under paragraph (1) may not be evaluated by a Physical
			 Evaluation Board for purposes of determining the eligibility of the member for
			 retirement or separation for disability under law during the one-year period
			 described in that paragraph.
				(3)Election of
			 inapplicability(A)Paragraph (1) shall not
			 apply to a member of the Armed Forces otherwise described by that
			 paragraph—
						(i)upon the election of the member;
			 or
						(ii)if the member is incapacitated or
			 otherwise incapable of making the election—
							(I)upon the election of the family
			 member;
							(II)upon the election of the legal guardian
			 of the member under a medical power of attorney; or
							(III)if the member does not have any family
			 members or a medical power of attorney, the person appointed by the Secretary
			 of the military department concerned to act as the medical advocate to ensure
			 the proper receipt by the member of such care and services for the covered
			 traumatic brain injury as are available to the member through the Department of
			 Defense.
							(B)In any case where a family member or
			 legal guardian of a member of the Armed Forces is present, the medical advocate
			 shall provide a written summary of benefits from the Department of Defense and
			 the Department of Veterans Affairs that are available to the member of the
			 Armed Forces for the injury or injuries involved.
					(C)Any individual who carries out the
			 duties of a medical advocate under this paragraph shall receive such training
			 for the discharge of such duties, including training in applicable protocols of
			 the Department of Defense and the Department of Veterans Affairs, as the
			 Secretary of Defense (in consultation with the Secretary of Veterans Affairs)
			 considers appropriate.
					(D)The Secretary of Defense shall
			 prescribe regulations to carry out this paragraph.
					(4)Extension of
			 period of retention on active dutyThe period of retention of a
			 member of the Armed Forces on active duty under paragraph (1) may be such
			 period longer than the period otherwise provided under that paragraph as the
			 Secretary of the military department concerned considers appropriate in light
			 of the medical progress of the member for the covered traumatic brain injury,
			 as determined by such Secretary in consultation with the medical personnel
			 providing care to the member for the covered traumatic brain injury and the
			 family member, legal guardian, or medical advocate of the member.
				(5)Purposes of
			 retention on active dutyThe purposes of retaining a member of
			 the Armed Forces on active duty under paragraph (1) shall include, but not be
			 limited to, the following:
					(A)The provision of
			 recurring medical evaluations of the member for the effects of a covered
			 traumatic brain injury.
					(B)The provision of
			 cognitive therapy for the member for a covered traumatic brain injury,
			 including cognitive therapy through medical facilities of the Veterans
			 Administration and private rehabilitation hospitals or facilities with the cost
			 of such therapy borne by the Department of Defense.
					(6)SunsetThis
			 subsection shall expire on the date that is five years after the date of the
			 enactment of this Act. However, any member of the Armed Forces retained on
			 active duty under paragraph (1) before that date may be retained on active duty
			 in accordance with this subsection after that date.
				(b)Comptroller
			 General assessments of care and services provided by Department of Defense and
			 Department of Veterans AffairsNot later than two years after the
			 date of the enactment of this Act, and every year thereafter, the Comptroller
			 General of the United States shall submit to Congress a report assessing the
			 discrepancies in benefits and services available to members of the Armed Forces
			 on active duty and medically retired members of the Armed Forces with traumatic
			 brain injuries. Each such report shall identify and address such
			 discrepancies.
			(c)Deadline for
			 regulationsThe Secretary of Defense shall prescribe the
			 regulations required by this section not later than 90 days after the date of
			 the enactment of this Act.
			(d)Covered
			 traumatic brain injury definedIn this section, the term
			 covered traumatic brain injury, in the case of a member of the
			 Armed Forces, means a traumatic brain injury as a result of which the member is
			 unable to perform the activities of daily living (ADL) for a period of least
			 five consecutive days from the date of medical assessment.
			
